                     Case 2:19-cv-01784-GMN-NJK Document 11 Filed 12/17/19 Page 1 of 2



                1    LISA A. MCCLANE, ESQ.
                     Nevada Bar No. 10139
                2    JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                3    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                4    Fax: (702) 921-2461
                     E-Mail: lisa.mcclane@jacksonlewis.com
                5
                     Attorneys for Defendant
                6    Pro-Vigil, Inc.
                7

                8                                UNITED STATES DISTRICT COURT

                9                                        DISTRICT OF NEVADA
              10

              11     JULIUS CZUDAR,                                  Case No.: 2:19-cv-01784-GMN-NJK
              12                    Plaintiff,
                                                                     STIPULATION AND ORDER TO
              13            vs.                                      EXTEND DEADLINE FOR DEFENDANT
                                                                     RESPOND TO PLAINTIFF’S
              14     PRO-VIGIL, INC., a foreign Corporation          COMPLAINT
                     headquartered in Texas,
              15
                                    Defendant.                       (Third Request)
              16

              17             IT IS HEREBY STIPULATED by and between Plaintiff Julius Czudar (“Plaintiff”),
              18     through his counsel Mullins & Trenchak, Attorneys at Law, and Defendant Pro-Vigil, Inc.,
              19     (“Defendant”), through its counsel Jackson Lewis P.C., that Defendant’s time to respond to
              20     Plaintiff’s Complaint shall be extended an additional twenty-one (21) days after Plaintiff files an
              21     Amended Complaint. This Stipulation is submitted and based upon the following:
              22             1.      That Defendant’s answer or response is currently due on December 17, 2019.
              23             2.      That this is the third request for an extension of time for Defendant to respond to
              24     Plaintiff’s Complaint.
              25             3.      That Defendant was prepared to file a motion to dismiss to address various
              26     deficiencies in Plaintiff’s Complaint;
              27             4.      That Plaintiff anticipates filing an Amended Complaint to address these deficiencies
              28     by January 15, 2020;
JACKSON LEWIS P.C.
    LAS VEGAS
                     Case 2:19-cv-01784-GMN-NJK Document 11 Filed 12/17/19 Page 2 of 2


                              5.       That Defendant shall have twenty-one (21) days after Plaintiff files his Amended
                1
                     Complaint to file a response.
                2
                              6.       That nothing in this Stipulation, nor the fact of entering to the same, shall be
                3
                     construed as waiving any claim and/or defense held by any party.
                4
                              Dated this 17th day of December, 2019.
                5

                6      MULLINS & TRENCHAK, ATTORNEYS AT JACKSON LEWIS P.C.
                       LAW
                7

                8      /s/ Philip J. Trenchak                              /s/ Lisa A. McClane
                       PHILIP J. TRENCHAK, ESQ.                            LISA A. MCCLANE, ESQ.
                9                                                          Nevada Bar No. 10139
                       Nevada State Bar No. 9924
              10       VICTORIA C. MULLINS, ESQ.                           300 S. Fourth Street, Ste. 900
                       Nevada State Bar No. 13546                          Las Vegas, Nevada 89101
              11       1614 S. Maryland Parkway
                       Las Vegas, Nevada 89104                             Attorneys for Defendant
              12                                                           Pro-Vigil, Inc
                       Attorneys for Plaintiff
              13       Julius Czudar

              14

              15

              16                                                  ORDER

              17                                                           IT IS SO ORDERED:

              18

              19
                                                                           United States District Court Judge
              20                                                           United States Magistrate Judge
              21                                                                   December 18, 2019
                                                                           Dated: _____________________________
              22

              23

              24     4852-7368-0558, v. 1


              25

              26

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS                                                          2
